DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 12-15, 19, 20, 25-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20140241446, hereinafter “Zhang”).
	Regarding claim 1, Zhang discloses,
 	A method for wireless communications at a first device (the UE 110 ; Fig. 1), comprising: 
“adjusting one or more operations for one or more sets of antenna elements of the first device according to a state change for the first device (the UE, i.e. the first device, determines that a condition for adjustment of a MIMO configuration state exists. The state change includes an adjustment of operations of one or more sets of antenna elements, e.g. 4 Rx antennas used in 4xMIMO or 2Rx antennas used in 2XMIMO, 1 Rx antenna in beamforming or No MIMO state, Figs. 5-6; Paras. [0097]-[0108])”; 
“transmitting, to a second device (nodeb 108), a state change request for one or more sets of antenna elements of the second device based at least in part on determining the state change for the first device ( if a condition such that the UE 110 may desire to request an alteration in its downlink MIMO configuration exists, then the process may proceed to block 608, wherein the UE 110 may transmit a request to alter its downlink MIMO configuration, e.g., to transition between any of a non-MIMO state, a single stream beamforming state, a 2.times.MIMO state, a 4.times.MIMO state, or any other downlink MIMO state. Furthermore, in some examples, the transmitted request to alter the downlink MIMO configuration may additionally or alternatively include information selecting a subset of antennas for receiving (or, in some examples, transmitting from the Node B) the downlink MIMO transmission, Paras. [0107]-[0108]), wherein the state change is based at least in part on a condition associated with communications between the first device and the second device (high-speed UE conditions, channel varying conditions, and antenna imbalance conditions, are merely exemplary in nature, however. In accordance with various aspects of the present disclosure, any suitable reason may result in a determination that a MIMO mode of operation may be undesirable at the UE 110. That is, the UE 110 may monitor any of one or more parameters, such as the UE speed, the received power, signal-to-noise ratio, bit error rate, throughput etc., at one or more of the UE's antennas 403, to be used in a determination as to whether improvements may be achieved by the use of MIMO relative to single-antenna performance, Paras. [0061]); 
“receiving an indication of an adjustment for the one or more sets of antenna elements of the second device, the adjustment based at least in part on the state change request (the UE 110 may receive a downlink transmission with altered MIMO characteristics, corresponding to the request transmitted in block 608. That is, in accordance with an aspect of the disclosure, by virtue of the UE transmission of a request to alter the downlink MIMO configuration, the network may respond with a corresponding MIMO transmission as requested by the UE 110, Fig. 6 and Paras. [0106]-[0108])”; and 
“communicating with the second device based at least in part on the adjustment for the one or more sets of antenna elements of the second device (The UE communicates with the Node B by receiving adjusted downlink MIMO transmissions, Fig. 6 and Paras. [0106]-[0108]).”
Regarding claim 2, Zhang discloses, 
“wherein adjusting the one or more operations for the one or more sets of antenna elements of the first device comprises: increasing or decreasing a number of antenna elements of the one or more sets of antenna elements of the first device to be used for communicating with the second device ( by utilizing explicit instructions on an E-DPCCH order, any suitable instruction may be transmitted by the UE, including but not limited to: no beamforming; 2.times.MIMO; 4.times.MIMO; a set of orders to indicate to change in the order of MIMO (e.g., 4.times. to 2.times., 2.times. to 4.times., 2.times. to no MIMO, etc.). In this way, any desired downlink MIMO configuration may be explicitly requested by the UE 110, Para. [0093]-[0095]).”
Regarding claim 6, Zhang discloses, 
“wherein the indication of the adjustment for the one or more sets of antenna elements of the second device is received via a physical downlink control channel (PDCCH) or a physical uplink control channel (PUCCH) (The HS-DSCH is implemented by three physical channels: the high-speed physical downlink shared channel (HS-PDSCH), the high-speed shared control channel (HS-SCCH), and the high-speed dedicated physical control channel (HS-DPCCH), Paras. [0041]-[0046]).”
Regarding claim 7, Zhang discloses, 
“wherein the indication of the adjustment for the one or more sets of antenna elements of the second device is received via one or more of downlink control information (DCI), a medium access control (MAC) control element (MAC-CE), or radio resource control (RRC) signaling (the radio resource control (RRC) layer 316 handles the control plane signaling between the UE 110 and the Node B 108. RRC layer 316 includes a number of functional entities for routing higher layer messages, handling broadcasting and paging functions, establishing and configuring radio bearers, etc, Fig. 3 and Para. [0036])”.
Regarding claim 12, Zhang discloses, 
“wherein the first device is a user equipment (UE) in a wireless communications system (Fig. 1; 110) and the second device is a base station in the wireless communications system (Fig. 1; 108).”
Regarding claim 13, Zhang discloses, 
“wherein one or more of the first device or the second device is one of a base station, a customer premises equipment (CPE), a relay device, a router, a repeater, or an integrated access and backhaul (IAB) node (Fig. 1; 108).”
Regarding claim 14, Zhang discloses,
A method for wireless communications, comprising: 
“receiving, from a first device (the UE 110 ; Fig. 1), a state change request for one or more sets of antenna elements of a second device ( if a condition such that the UE 110 may desire to request an alteration in its downlink MIMO configuration exists, then the process may proceed to block 608, wherein the UE 110 may transmit a request to alter its downlink MIMO configuration, e.g., to transition between any of a non-MIMO state, a single stream beamforming state, a 2.times.MIMO state, a 4.times.MIMO state, or any other downlink MIMO state. Furthermore, in some examples, the transmitted request to alter the downlink MIMO configuration may additionally or alternatively include information selecting a subset of antennas for receiving (or, in some examples, transmitting from the Node B) the downlink MIMO transmission, Paras. [0107]-[0108]), wherein the state change request is based at least in part on one or more operations for one or more sets of antenna elements of the first device (high-speed UE conditions, channel varying conditions, and antenna imbalance conditions, are merely exemplary in nature, however. In accordance with various aspects of the present disclosure, any suitable reason may result in a determination that a MIMO mode of operation may be undesirable at the UE 110. That is, the UE 110 may monitor any of one or more parameters, such as the UE speed, the received power, signal-to-noise ratio, bit error rate, throughput etc., at one or more of the UE's antennas 403, to be used in a determination as to whether improvements may be achieved by the use of MIMO relative to single-antenna performance, Paras. [0061])”; 
“performing an adjustment for the one or more sets of antenna elements of the second device, the adjustment based at least in part on the state change request (the UE 110 may receive a downlink transmission with altered MIMO characteristics, corresponding to the request transmitted in block 608. That is, in accordance with an aspect of the disclosure, by virtue of the UE transmission of a request to alter the downlink MIMO configuration, the network may respond with a corresponding MIMO transmission as requested by the UE 110, Fig. 6 and Paras. [0106]-[0108])”;
“transmitting, in response to receiving the state change request, an indication of the adjustment for the one or more sets of antenna elements of the second device (the UE 110 may receive a downlink transmission with altered MIMO characteristics, corresponding to the request transmitted in block 608. That is, in accordance with an aspect of the disclosure, by virtue of the UE transmission of a request to alter the downlink MIMO configuration, the network may respond with a corresponding MIMO transmission as requested by the UE 110, Fig. 6 and Paras. [0106]-[0108])”; and
“communicating with the first device based at least in part on the adjustment for the one or more sets of antenna elements of the second device (The UE communicates with the Node B by receiving adjusted downlink MIMO transmissions, Fig. 6 and Paras. [0106]-[0108]).”
Regarding claim 15, Zhang discloses, 
“wherein adjusting the one or more operations for the one or more sets of antenna elements of the first device comprises: increasing or decreasing a number of antenna elements of the one or more sets of antenna elements of the first device to be used for communicating with the second device ( by utilizing explicit instructions on an E-DPCCH order, any suitable instruction may be transmitted by the UE, including but not limited to: no beamforming; 2.times.MIMO; 4.times.MIMO; a set of orders to indicate to change in the order of MIMO (e.g., 4.times. to 2.times., 2.times. to 4.times., 2.times. to no MIMO, etc.). In this way, any desired downlink MIMO configuration may be explicitly requested by the UE 110, Para. [0093]-[0095]).”
Regarding claim 19, Zhang discloses, 
“wherein the indication of the adjustment for the one or more sets of antenna elements of the second device is received via a physical downlink control channel (PDCCH) or a physical uplink control channel (PUCCH) (The HS-DSCH is implemented by three physical channels: the high-speed physical downlink shared channel (HS-PDSCH), the high-speed shared control channel (HS-SCCH), and the high-speed dedicated physical control channel (HS-DPCCH), Paras. [0041]-[0046]).”
Regarding claim 20, Zhang discloses, 
“wherein the indication of the adjustment for the one or more sets of antenna elements of the second device is received via one or more of downlink control information (DCI), a medium access control (MAC) control element (MAC-CE), or radio resource control (RRC) signaling (the radio resource control (RRC) layer 316 handles the control plane signaling between the UE 110 and the Node B 108. RRC layer 316 includes a number of functional entities for routing higher layer messages, handling broadcasting and paging functions, establishing and configuring radio bearers, etc., Fig. 3 and Para. [0036])”.
Regarding claim 25, Zhang discloses, 
“wherein the first device is a user equipment (UE) in a wireless communications system (Fig. 1; 110) and the second device is a base station in the wireless communications system (Fig. 1; 108).”
Regarding claim 26, Zhang discloses, 
“wherein one or more of the first device or the second device is one of a base station, a customer premises equipment (CPE), a relay device, a router, a repeater, or an integrated access and backhaul (TAB) node (Fig. 1; 108).”
 	Regarding claim 27, Zhang discloses,
 	An apparatus for wireless communications at a first device (the UE 110 ; Fig. 1), comprising: 
“means for adjusting one or more operations for one or more sets of antenna elements of the first device according to a state change for the first device (the UE, i.e. the first device, determines that a condition for adjustment of a MIMO configuration state exists. The state change includes an adjustment of operations of one or more sets of antenna elements, e.g. 4 Rx antennas used in 4xMIMO or 2Rx antennas used in 2XMIMO, 1 Rx antenna in beamforming or No MIMO state, Figs. 5-6; Paras. [0097]-[0108])”; 
“means for transmitting, to a second device (nodeb 108), a state change request for one or more sets of antenna elements of the second device based at least in part on determining the state change for the first device ( if a condition such that the UE 110 may desire to request an alteration in its downlink MIMO configuration exists, then the process may proceed to block 608, wherein the UE 110 may transmit a request to alter its downlink MIMO configuration, e.g., to transition between any of a non-MIMO state, a single stream beamforming state, a 2.times.MIMO state, a 4.times.MIMO state, or any other downlink MIMO state. Furthermore, in some examples, the transmitted request to alter the downlink MIMO configuration may additionally or alternatively include information selecting a subset of antennas for receiving (or, in some examples, transmitting from the Node B) the downlink MIMO transmission, Paras. [0107]-[0108]), wherein the state change is based at least in part on a condition associated with communications between the first device and the second device (high-speed UE conditions, channel varying conditions, and antenna imbalance conditions, are merely exemplary in nature, however. In accordance with various aspects of the present disclosure, any suitable reason may result in a determination that a MIMO mode of operation may be undesirable at the UE 110. That is, the UE 110 may monitor any of one or more parameters, such as the UE speed, the received power, signal-to-noise ratio, bit error rate, throughput etc., at one or more of the UE's antennas 403, to be used in a determination as to whether improvements may be achieved by the use of MIMO relative to single-antenna performance, Paras. [0061]); 
“means for receiving an indication of an adjustment for the one or more sets of antenna elements of the second device, the adjustment based at least in part on the state change request (the UE 110 may receive a downlink transmission with altered MIMO characteristics, corresponding to the request transmitted in block 608. That is, in accordance with an aspect of the disclosure, by virtue of the UE transmission of a request to alter the downlink MIMO configuration, the network may respond with a corresponding MIMO transmission as requested by the UE 110, Fig. 6 and Paras. [0106]-[0108])”; and 
“means for communicating with the second device based at least in part on the adjustment for the one or more sets of antenna elements of the second device (The UE communicates with the Node B by receiving adjusted downlink MIMO transmissions, Fig. 6 and Paras. [0106]-[0108]).”
Regarding claim 28, Zhang discloses, 
“wherein the means for adjusting the one or more operations for the one or more sets of antenna elements of the first device comprises: means for increasing or decreasing a number of antenna elements of the one or more sets of antenna elements of the first device to be used for communicating with the second device ( by utilizing explicit instructions on an E-DPCCH order, any suitable instruction may be transmitted by the UE, including but not limited to: no beamforming; 2.times.MIMO; 4.times.MIMO; a set of orders to indicate to change in the order of MIMO (e.g., 4.times. to 2.times., 2.times. to 4.times., 2.times. to no MIMO, etc.). In this way, any desired downlink MIMO configuration may be explicitly requested by the UE 110, Para. [0093]-[0095]).”
Regarding claim 30, Zhang discloses,
An apparatus for wireless communications, comprising: 
“means for receiving, from a first device (the UE 110 ; Fig. 1), a state change request for one or more sets of antenna elements of a second device ( if a condition such that the UE 110 may desire to request an alteration in its downlink MIMO configuration exists, then the process may proceed to block 608, wherein the UE 110 may transmit a request to alter its downlink MIMO configuration, e.g., to transition between any of a non-MIMO state, a single stream beamforming state, a 2.times.MIMO state, a 4.times.MIMO state, or any other downlink MIMO state. Furthermore, in some examples, the transmitted request to alter the downlink MIMO configuration may additionally or alternatively include information selecting a subset of antennas for receiving (or, in some examples, transmitting from the Node B) the downlink MIMO transmission, Paras. [0107]-[0108]), wherein the state change request is based at least in part on one or more operations for one or more sets of antenna elements of the first device (high-speed UE conditions, channel varying conditions, and antenna imbalance conditions, are merely exemplary in nature, however. In accordance with various aspects of the present disclosure, any suitable reason may result in a determination that a MIMO mode of operation may be undesirable at the UE 110. That is, the UE 110 may monitor any of one or more parameters, such as the UE speed, the received power, signal-to-noise ratio, bit error rate, throughput etc., at one or more of the UE's antennas 403, to be used in a determination as to whether improvements may be achieved by the use of MIMO relative to single-antenna performance, Paras. [0061])”; 
“means for performing an adjustment for the one or more sets of antenna elements of the second device, the adjustment based at least in part on the state change request (the UE 110 may receive a downlink transmission with altered MIMO characteristics, corresponding to the request transmitted in block 608. That is, in accordance with an aspect of the disclosure, by virtue of the UE transmission of a request to alter the downlink MIMO configuration, the network may respond with a corresponding MIMO transmission as requested by the UE 110, Fig. 6 and Paras. [0106]-[0108])”;
“means for transmitting, in response to receiving the state change request, an indication of the adjustment for the one or more sets of antenna elements of the second device (the UE 110 may receive a downlink transmission with altered MIMO characteristics, corresponding to the request transmitted in block 608. That is, in accordance with an aspect of the disclosure, by virtue of the UE transmission of a request to alter the downlink MIMO configuration, the network may respond with a corresponding MIMO transmission as requested by the UE 110, Fig. 6 and Paras. [0106]-[0108])”; and
“means for communicating with the first device based at least in part on the adjustment for the one or more sets of antenna elements of the second device (The UE communicates with the Node B by receiving adjusted downlink MIMO transmissions, Fig. 6 and Paras. [0106]-[0108]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and further in view of Jung et al. (US 20190081753, hereinafter “Jung”).
Regarding claim 3, Zhang discloses everything claimed as applied above (see claim 1), however Zhang does not explicitly disclose, “wherein adjusting the one or more operations for the one or more sets of antenna elements of the first device comprises: changing a quasi co-location (QCL) configuration associated with the one or more sets of antenna elements of the first device for communicating with the second device.”
In a similar field of endeavor, Jung discloses, “wherein adjusting the one or more operations for the one or more sets of antenna elements of the first device comprises: changing a quasi co-location (QCL) configuration associated with the one or more sets of antenna elements of the first device for communicating with the second device (the new candidate serving DL antenna port is not QCLed with the current serving DL antenna port, Paras. [0064]-[0065]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Zhang by specifically providing wherein adjusting the one or more operations for the one or more sets of antenna elements of the first device comprises: changing a quasi co-location (QCL) configuration associated with the one or more sets of antenna elements of the first device for communicating with the second device, as taught by Jung for the purpose of providing reference signal for radio link monitoring in wireless communication signal (see abstract).
Regarding claim 16, Zhang discloses everything claimed as applied above (see claim 14), however Zhang does not explicitly disclose, “wherein adjusting the one or more operations for the one or more sets of antenna elements of the first device comprises: changing a quasi co-location (QCL) configuration associated with the one or more sets of antenna elements of the first device for communicating with the second device.”
In a similar field of endeavor, Jung discloses, “wherein adjusting the one or more operations for the one or more sets of antenna elements of the first device comprises: changing a quasi co-location (QCL) configuration associated with the one or more sets of antenna elements of the first device for communicating with the second device (the new candidate serving DL antenna port is not QCLed with the current serving DL antenna port, Paras. [0064]-[0065]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Zhang by specifically providing wherein adjusting the one or more operations for the one or more sets of antenna elements of the first device comprises: changing a quasi co-location (QCL) configuration associated with the one or more sets of antenna elements of the first device for communicating with the second device, as taught by Jung for the purpose of providing reference signal for radio link monitoring in wireless communication signal (see abstract).
Regarding claim 29, Zhang discloses everything claimed as applied above (see claim 1), however Zhang does not explicitly disclose, “wherein the means for adjusting the one or more operations for the one or more sets of antenna elements of the first device comprises: means for changing a quasi co-location (QCL) configuration associated with the one or more sets of antenna elements of the first device for communicating with the second device.”
In a similar field of endeavor, Jung discloses, “wherein the means for adjusting the one or more operations for the one or more sets of antenna elements of the first device comprises: means for changing a quasi co-location (QCL) configuration associated with the one or more sets of antenna elements of the first device for communicating with the second device (the new candidate serving DL antenna port is not QCLed with the current serving DL antenna port, Paras. [0064]-[0065]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Zhang by specifically providing wherein the means for adjusting the one or more operations for the one or more sets of antenna elements of the first device comprises: means for changing a quasi co-location (QCL) configuration associated with the one or more sets of antenna elements of the first device for communicating with the second device, as taught by Jung for the purpose of providing reference signal for radio link monitoring in wireless communication signal (see abstract).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and further in view of Kanzaki et al. (US 20120140658, hereinafter “Kanzaki”).
Regarding claim 4, Zhang discloses everything claimed as applied above (see claim 1), however Zhang does not explicitly disclose, “wherein the indication of the adjustment for the one or more sets of antenna elements of the second device indicates an updated transmit power of the second device that is associated with transmissions to the first device.”
In a similar field of endeavor, Kanzaki discloses, “wherein the indication of the adjustment for the one or more sets of antenna elements of the second device indicates an updated transmit power of the second device that is associated with transmissions to the first device (In step 1806, the weight "q_jf" obtained in step 1805 is multiplied by the transmission power in the antenna direction "j" and frequency band "f" of the beam pattern table 1007, so as to update the beam pattern table 1007. In step 1807, the frequency band for updating the transmission power of the antenna is incremented).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Zhang by specifically providing wherein the indication of the adjustment for the one or more sets of antenna elements of the second device indicates an updated transmit power of the second device that is associated with transmissions to the first device, as taught by Kanzaki for the purpose of  estimating the number of antennas necessary for transmission in response to a user requirement, and determines a necessary antenna in accordance with the antenna direction in which the terminal is located (see abstract). 
Regarding claim 17, Zhang discloses everything claimed as applied above (see claim 14), however Zhang does not explicitly disclose, “wherein performing the adjustment for the one or more sets of antenna elements of the second device comprises: updating a transmit power of the second device based at least in part on the state change request, the transmit power associated with transmissions to the first device, wherein the indication of the adjustment for the one or more sets of antenna elements of the second device indicates the updated transmit power.”
In a similar field of endeavor, Kanzaki discloses, “wherein performing the adjustment for the one or more sets of antenna elements of the second device comprises: updating a transmit power of the second device based at least in part on the state change request, the transmit power associated with transmissions to the first device, wherein the indication of the adjustment for the one or more sets of antenna elements of the second device indicates the updated transmit power (In step 1806, the weight "q_jf" obtained in step 1805 is multiplied by the transmission power in the antenna direction "j" and frequency band "f" of the beam pattern table 1007, so as to update the beam pattern table 1007. In step 1807, the frequency band for updating the transmission power of the antenna is incremented).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Zhang by specifically providing wherein performing the adjustment for the one or more sets of antenna elements of the second device comprises: updating a transmit power of the second device based at least in part on the state change request, the transmit power associated with transmissions to the first device, wherein the indication of the adjustment for the one or more sets of antenna elements of the second device indicates the updated transmit power, as taught by Kanzaki for the purpose of  estimating the number of antennas necessary for transmission in response to a user requirement, and determines a necessary antenna in accordance with the antenna direction in which the terminal is located (see abstract). 

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and further in view of Zhang et al. (US 20190053220, hereinafter “Zhang2”).
Regarding claim 5, Zhang discloses everything claimed as applied above (see claim 1), however Zhang does not explicitly disclose, “wherein the indication of the adjustment for the one or more sets of antenna elements of the second device indicates an updated modulation and coding scheme (MCS) for the communications between the first device and the second device.”
In a similar field of endeavor, Zhang2 discloses, “wherein the indication of the adjustment for the one or more sets of antenna elements of the second device indicates an updated modulation and coding scheme (MCS) for the communications between the first device and the second device (based on the received CSI and beam information, the baseband circuitry 204 may update the coding and modulation schemes at the base station based on the CSI and beam information. For example, if a UE reports an increasing strength of the BRS-RP, the eNodeB 205 may use a coding or modulation scheme that provides increased downlink transmission speeds. The coding and modulation schemes may be set by the baseband circuitry 204 based on coding and modulation schemes stored in the memory associated with the baseband circuitry, Paras. [0050]-[0051] and [0059]-[0060]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Zhang by specifically providing wherein the indication of the adjustment for the one or more sets of antenna elements of the second device indicates an updated modulation and coding scheme (MCS) for the communications between the first device and the second device, as taught by Zhang2 for the purpose of utilizing multiple antennas to for beams to produce stronger signals to UEs connected to the network (Para. [0012]).
regarding claim 18, Zhang discloses everything claimed as applied above (see claim 14), however Zhang does not explicitly disclose, “wherein performing the adjustment for the one or more sets of antenna elements of the second device comprises: updating a modulation and coding scheme (MCS) for communication between the first device and the second device based at least in part on the state change request, wherein the indication of the adjustment for the one or more sets of antenna elements of the second device indicates the updated MCS.”
In a similar field of endeavor, Zhang2 discloses, “wherein performing the adjustment for the one or more sets of antenna elements of the second device comprises: updating a modulation and coding scheme (MCS) for communication between the first device and the second device based at least in part on the state change request, wherein the indication of the adjustment for the one or more sets of antenna elements of the second device indicates the updated MCS (based on the received CSI and beam information, the baseband circuitry 204 may update the coding and modulation schemes at the base station based on the CSI and beam information. For example, if a UE reports an increasing strength of the BRS-RP, the eNodeB 205 may use a coding or modulation scheme that provides increased downlink transmission speeds. The coding and modulation schemes may be set by the baseband circuitry 204 based on coding and modulation schemes stored in the memory associated with the baseband circuitry, Paras. [0050]-[0051] and [0059]-[0060]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Zhang by specifically providing wherein performing the adjustment for the one or more sets of antenna elements of the second device comprises: updating a modulation and coding scheme (MCS) for communication between the first device and the second device based at least in part on the state change request, wherein the indication of the adjustment for the one or more sets of antenna elements of the second device indicates the updated MCS, as taught by Zhang2 for the purpose of utilizing multiple antennas to for beams to produce stronger signals to UEs connected to the network (Para. [0012]).

Claims 8-10  and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and further in view of Oh et al. (US 20060039318 , hereinafter “Oh”).
Regarding claim 8, Zhang discloses everything claimed as applied above (see claim 1), further Zhang discloses, “identifying a metric associated with the communications between the first device and the second device (the MIMO determination circuit 442 and/or the MIMO determination instructions 462 may determine whether a condition for a change or alteration in the downlink MIMO configuration exists, including but not limited to determining that the speed of the UE 110 is greater than a threshold, or determining that one or more of the antennas of the UE110 are shadowed or blocked, Paras. [0102]-[0106])”.
However, Zhang does not disclose, “wherein the condition is based at least in part on a change of the metric.”	In a similar field of endeavor, Oh discloses, “wherein the condition is based at least in part on a change of the metric (in step 704, the UE calculates a channel variation due to the mobility of the UE by comparing the current channel quality with the previously measured channel quality. In step 706, the UE determines if the channel variation exceeds a predetermined threshold. If the channel variation exceeds the threshold, the UE proceeds to step 708. On the contrary, if the channel variation does not exceed the threshold, the UE proceeds to step 710. Proceeding to step 708 indicates that the UE moves at high speed within a predetermined cell or moves at high speed from a predetermined cell to another cell. Proceeding to step 710 indicates that the UE moves at low speed, Paras [0088]-[0092] and Fig. 7).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Zhang by specifically providing wherein the condition is based at least in part on a change of the metric, as taught by Oh for the purpose of providing a method for allocating a frequency resource to a user equipment (UE) in a mobile communication system (see abstract).
Regarding claim 9, the combination of Zhang and Oh discloses everything claimed as applied above (see claim 8), further Oh discloses, “wherein the condition comprises the change of the metric exceeding a threshold (in step 704, the UE calculates a channel variation due to the mobility of the UE by comparing the current channel quality with the previously measured channel quality. In step 706, the UE determines if the channel variation exceeds a predetermined threshold. If the channel variation exceeds the threshold, the UE proceeds to step 708. On the contrary, if the channel variation does not exceed the threshold, the UE proceeds to step 710. Proceeding to step 708 indicates that the UE moves at high speed within a predetermined cell or moves at high speed from a predetermined cell to another cell. Proceeding to step 710 indicates that the UE moves at low speed, Paras [0088]-[0092] and Fig. 7).”
Regarding claim 10, the combination of Zhang and Oh discloses everything claimed as applied above (see claim 8), further Oh discloses, “wherein the metric comprises a signal quality associated with the communications between the first device and the second device (in step 704, the UE calculates a channel variation due to the mobility of the UE by comparing the current channel quality with the previously measured channel quality. In step 706, the UE determines if the channel variation exceeds a predetermined threshold. If the channel variation exceeds the threshold, the UE proceeds to step 708. On the contrary, if the channel variation does not exceed the threshold, the UE proceeds to step 710. Proceeding to step 708 indicates that the UE moves at high speed within a predetermined cell or moves at high speed from a predetermined cell to another cell. Proceeding to step 710 indicates that the UE moves at low speed, Paras [0088]-[0092] and Fig. 7).”
Regarding claim 21, Zhang discloses everything claimed as applied above (see claim 14), further Zhang discloses, “identifying a metric associated with the communications between the first device and the second device (the MIMO determination circuit 442 and/or the MIMO determination instructions 462 may determine whether a condition for a change or alteration in the downlink MIMO configuration exists, including but not limited to determining that the speed of the UE 110 is greater than a threshold, or determining that one or more of the antennas of the UE110 are shadowed or blocked, Paras. [0102]-[0106])”.
However, Zhang does not disclose, “wherein the condition is based at least in part on a change of the metric.”	In a similar field of endeavor, Oh discloses, “wherein the condition is based at least in part on a change of the metric (in step 704, the UE calculates a channel variation due to the mobility of the UE by comparing the current channel quality with the previously measured channel quality. In step 706, the UE determines if the channel variation exceeds a predetermined threshold. If the channel variation exceeds the threshold, the UE proceeds to step 708. On the contrary, if the channel variation does not exceed the threshold, the UE proceeds to step 710. Proceeding to step 708 indicates that the UE moves at high speed within a predetermined cell or moves at high speed from a predetermined cell to another cell. Proceeding to step 710 indicates that the UE moves at low speed, Paras [0088]-[0092] and Fig. 7).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Zhang by specifically providing wherein the condition is based at least in part on a change of the metric, as taught by Oh for the purpose of providing a method for allocating a frequency resource to a user equipment (UE) in a mobile communication system (see abstract).
Regarding claim 22, the combination of Zhang and Oh discloses everything claimed as applied above (see claim 21), further Oh discloses, “wherein the condition comprises the change of the metric exceeding a threshold (in step 704, the UE calculates a channel variation due to the mobility of the UE by comparing the current channel quality with the previously measured channel quality. In step 706, the UE determines if the channel variation exceeds a predetermined threshold. If the channel variation exceeds the threshold, the UE proceeds to step 708. On the contrary, if the channel variation does not exceed the threshold, the UE proceeds to step 710. Proceeding to step 708 indicates that the UE moves at high speed within a predetermined cell or moves at high speed from a predetermined cell to another cell. Proceeding to step 710 indicates that the UE moves at low speed, Paras [0088]-[0092] and Fig. 7).”
Regarding claim 23, the combination of Zhang and Oh discloses everything claimed as applied above (see claim 21), further Oh discloses, “wherein the metric comprises a signal quality associated with the communications between the first device and the second device (in step 704, the UE calculates a channel variation due to the mobility of the UE by comparing the current channel quality with the previously measured channel quality. In step 706, the UE determines if the channel variation exceeds a predetermined threshold. If the channel variation exceeds the threshold, the UE proceeds to step 708. On the contrary, if the channel variation does not exceed the threshold, the UE proceeds to step 710. Proceeding to step 708 indicates that the UE moves at high speed within a predetermined cell or moves at high speed from a predetermined cell to another cell. Proceeding to step 710 indicates that the UE moves at low speed, Paras [0088]-[0092] and Fig. 7).”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and further in view of Raghavan et al. (US 20180278309, hereinafter “Raghavan”).
Regarding claim 11, Zhang discloses everything claimed as applied above (see claim 1), however Zhang does not explicitly disclose, “wherein the condition is based at least in part on a thermal characteristic, a power characteristic, or both, of one or more of the first device or the second device.”
In a similar field of endeavor, Raghavan discloses, “wherein the condition is based at least in part on a thermal characteristic, a power characteristic, or both, of one or more of the first device or the second device (selectively changing an antenna configuration based on thermal conditions, Paras.  [0002], [0059]-[0061]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Zhang by specifically providing wherein the condition is based at least in part on a thermal characteristic, a power characteristic, or both, of one or more of the first device or the second device, as taught by Raghavan for the purpose of providing a technique to determine when thermal thresholds are met and selectively switch between antenna subarrays to control thermal conditions (Para. [0002]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Oh, and further in view of Raghavan.
Regarding claim 24, the combination of Zhang and Oh discloses everything claimed as applied above (see claim 21), however the combination of Zhang and Oh does not explicitly disclose, “wherein the condition is based at least in part on a thermal characteristic, a power characteristic, or both, of one or more of the first device or the second device.”
In a similar field of endeavor, Raghavan discloses, “wherein the condition is based at least in part on a thermal characteristic, a power characteristic, or both, of one or more of the first device or the second device (selectively changing an antenna configuration based on thermal conditions, Paras.  [0002], [0059]-[0061]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Zhang and Oh by specifically providing wherein the condition is based at least in part on a thermal characteristic, a power characteristic, or both, of one or more of the first device or the second device, as taught by Raghavan for the purpose of providing a technique to determine when thermal thresholds are met and selectively switch between antenna subarrays to control thermal conditions (Para. [0002]).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20200314906: the invention is related to a method to reserve a directional channel, such as in an unlicensed spectrum for instance, is disclosed. In an example embodiment, the method may be performed by a receiving node, such as a user equipment (UE) for instance. In such method, the receiving node may receive an enhanced directional transmit request message from a transmitting node and transmit an enhanced directional transmit confirmation message using one or more first beams, with at least one first beam being directed in a first direction towards the transmitting node.
	US 20220150717: the present disclosure provide an antenna device and a base station comprising the same. The antenna device may comprise an antenna array with a radiation pattern including a main lobe and a back lobe; and a first reflector able to be configured to reflect a first part of energy of the back lobe to at least one direction different from a direction of the main lobe.
US 20220200146: the invention is related to a method to select a plurality of antenna elements of an antenna array, such as to match the angular spread of the antenna array to a deployment scenario, thereby increasing the effective beamforming gain. A plurality of antenna elements of an active antenna array are selected by separately selecting first, second and third pluralities of antenna elements and obtaining measures of first, second and third signals based upon transmission or reception of signals by the first, second and third pluralities of antenna elements, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641